Plaintiff filed a claim with the department of labor and industry, alleging that her husband, Michael Swantick, "fell from truck striking his head on iron bench knocking him unconscious was rushed to hospital where he died on April 25, 1931, never regaining consciousness." On hearing *Page 361 
before a deputy commissioner, the claim was disallowed. On review before the commission, the finding of the deputy that death was not due to an accident was affirmed.
The plaintiff thereupon filed the bill of complaint herein, alleging that she was fraudulently induced "to sign a paper purporting to give her consent to the holding of apost-mortem examination upon the body of her husband;" that she was not given a reasonable opportunity to be represented at thepost-mortem, as required by a rule of the department, and that the finding of the deputy and the department was unlawfully based thereon. In her prayer for relief she asked that the decision of the department be vacated and a new hearing ordered.
Defendants answered, and then filed a motion to dismiss. It appears in the findings of the commission that there was ample proof, besides that revealed at the post-mortem, to establish the fact that the death was not due to an accident. It follows that the reception of such proof, even if inadmissible, as claimed by plaintiff, was not sufficient to establish the charge of fraud.
The order dismissing the bill is affirmed, with costs to appellees.
CLARK, C.J., and McDONALD, POTTER, NORTH, and WIEST, JJ., concurred. FEAD and BUTZEL, JJ., did not sit. *Page 362